IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

ROBERT MITCHELL JENNINGS

VS.                                                          CAUSE NUMBER AP-70,911

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause was before this Court on direct appeal from

appellant’s capital murder conviction and sentence of death in Cause No. 506814 in the 208th

District Court of Harris County. This cause was affirmed on January 20, 1993.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit No. 22-A (A cassette recording)


       Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Harris County is ordered to file

this exhibit with the Clerk of this Court on or before the 26th day of August, 2016.

       IT IS SO ORDERED THIS THE 23rd DAY OF AUGUST, 2016



                                         PER CURIAM

EN BANC

DO NOT PUBLISH